DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, 12, 15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Switalski et al. US Patent No. 5,386,295.
Regarding claim 1, Switalski teaches an optical measurement device (Figure 1), comprising: 
a light source (Figure 1, light source 28); 
an emission optic configured to direct a first portion of light generated by the light source to a measurement target (Figure 1, light source 28 with coupler 34 directs a portion of light to sample 14; col 5, lines 5-19); 
a collection optic configured to receive light from the measurement target (Figure 1, collection optic 40 directs light to detector 20); 
an optical conduit configured to direct a second portion of light generated by the light source to a spectral reference (Figure 1, optical conduit 36 directs light from light source 28 to reference 16; col 6, lines 30-36); 
the spectral reference (Figure 1, 16); 
a sensor (Figure 1, detector 20); and 
a filter (Figure 1, 40; col 6, lines 36-54), wherein: a first portion of the filter is provided between the collection optic and a first portion of the sensor (Figure 1, 40 is located between the optic and detector 20); and a second portion of the filter is provided between the spectral reference and a second portion of the sensor (Figure 1, 40 is located between 16 and detector 20).
Regarding claim 2, Switalski teaches wherein the emission optic and the collection optic each comprise at least one of: a lens; a window; an optical diffuser; an optical filter; an aperture stop; a reflective optical element (col 6, lines 37; intermediate optical fibers 40 collect the light; optical fibers are reflective optical elements); a diffractive optical element; or a refractive optical element.
Regarding claim 3, Switalski teaches wherein the optical conduit comprises at least one of: a light pipe; or a light guide (Figure 1 fiber 30; col 5, lines 49).
Regarding claim 4, Switalski teaches wherein the spectral reference is configured to at least one of: reflect a first percentage of the second portion of light that falls incident on the spectral reference to the second portion of the filter (col 6, lines 9-10 and 30-36 “light beams can be directed through or reflect from …reference 16”); transmit a second percentage of the second portion of light that falls incident on the spectral reference through the spectral reference (col 6, lines 9-10 and 30-36 “light beams can be directed through or reflect from …reference 16”); or absorb a third percentage of the second portion of light that falls incident on the spectral reference.
Regarding claim 9, Switalski teaches an optical device (Figure 1), comprising: 
a light source configured to generate light that includes a first portion of light and a second portion of light (Figure 1, light source 28 producing two lights into fiber 18 that goes to arms 34 and 36); 
a spectral reference configured to reflect the second portion of light (Figure 1, 16; col 6, lines 30-36); 
an optical sensor comprising a first optical sensor portion and a second optical sensor portion (Figure 1; detector 20); and 
an optical filter comprising a first optical filter portion and a second optical filter portion (Figure 1, 40; col 6, lines 37-54), wherein: the first optical filter portion is configured to receive a first light beam associated with the first portion of light that has been reflected by a measurement target and to filter and provide the first light beam to the first optical sensor portion (Figure 1, light from source 28 goes to sample 14, passes through filter 40 which is detected by detect 20), and the second optical filter portion is configured to receive a second light beam associated with the second portion of light that has been reflected by the spectral reference and to filter and provide the second light beam to the second optical sensor portion (Figure 1, light from 28 passes to reference 16 which passes through filter 40 and to detector 20).
Regarding claim 12, wherein the optical filter comprises at least one of: a spectral filter; a multispectral filter; an optical interference filter; a bandpass filter; a blocking filter (col 6, lines 40-50); a long-wave pass filter; a short-wave pass filter; a dichroic filter; a linear variable filter; a circular variable filter; a Fabry-Perot filter; a Bayer filter; a plasmonic filter; a photonic crystal filter; a nanostructure or metamaterial filter; or an absorbent filter.
Regarding claim 15, Switalski teaches A user device (Figure 1), comprising: an optical measurement package (Figure 1), comprising: a light source (Figure 1, light source 28); 
a spectral reference configured to reflect a percentage of a portion of light generated by the light source to a portion of a filter (Figure 1, reference 16 to filter 40; col 6, lines 30-36); 
a sensor (Figure 1, detector 20); and 
a filter (Figure 1, 40; col 6, lines 37-54), wherein the portion of the filter is provided between the spectral reference and a portion of the sensor (Figure 1, light from source 28 goes to reference 16 and passes through filter 40 to detector 20).
Regarding claim 17, Switalski teaches wherein the light source is configured to emit light in a wavelength range of 700 nanometers to 1100 nanometers (col 5, lines 20-29).
Regarding claim 18, Switalski teaches wherein the sensor comprises at least one of: an optical sensor; a spectral sensor; or an image sensor (Figure 1, detector 20 is an optical sensor as the light from light source 28 is detected by detector 20 and the light is of the UV to IR range; col 5, lines 20-29).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Switalski as applied to claims 4 and 9 above, and further in view of Maczura et al. US Pub. No. 2001/0055116.
Regarding claim 5, Switalski is silent with respect to wherein the optical measurement device further comprises a backing component configured to at least one of: absorb some or all of the second portion of light that is not reflected or transmitted by the spectral reference; or reflect some or all of the second portion of light that is not transmitted or absorbed by the spectral reference.
Maczura teaches using a reflector to direct reference light to the director bypassing the same (Figure 1, 66). The reflector is separated by an optical blocker 70 for preventing unwanted light from escaping and force light into the correct path (paragraph 45).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have a backing component configured to at least one of: absorb some or all of the second portion of light that is not reflected or transmitted by the spectral reference; or reflect some or all of the second portion of light that is not transmitted or absorbed by the spectral reference for the purposes of preventing unwanted light and forcing light into the correct path.
Regarding claim 14, Switalski is silent with respect to wherein: the first optical sensor portion and the first optical filter portion are associated with a first region of the optical device; the second optical sensor portion and the second optical filter portion are associated with a second region of the optical device; and the light source is associated with a third region of the optical device, wherein the optical device includes one or more barriers to reduce a likelihood that light associated with one region transmits to another region.
Maczura teaches using a reflector to direct reference light to the director bypassing the same (Figure 1, 66). The reflector is separated by an optical blocker 70 for preventing unwanted light from escaping and force light into the correct path (paragraph 45).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have the first optical sensor portion and the first optical filter portion are associated with a first region of the optical device; the second optical sensor portion and the second optical filter portion are associated with a second region of the optical device; and the light source is associated with a third region of the optical device, wherein the optical device includes one or more barriers to reduce a likelihood that light associated with one region transmits to another region for the purposes of preventing unwanted light from escaping and forcing light into the correct path (paragraph 45) increasing the accuracy of measurements.
Claims 6-8 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Switalski as applied to claims 1 and 15 above, and further in view of Wei et al. US Pub. No. 2015/0198522.
Regarding claims 6 and 19, Switalski is silent with respect to wherein the spectral reference comprises a plurality of spectral reference portions, wherein each spectral reference portion, of the plurality of spectral reference portions, is configured to reflect a particular percentage of the second portion of light that falls incident on the spectral reference portion to the second portion of the filter.
Wei teaches wherein the spectral reference comprises a plurality of spectral reference portions, wherein each spectral reference portion, of the plurality of spectral reference portions, is configured to reflect a particular percentage of the second portion of light that falls incident on the spectral reference portion to the second portion of the filter (paragraph 5; “an array of reference colors having known reflectance; Figure 1).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have wherein the spectral reference comprises a plurality of spectral reference portions, wherein each spectral reference portion, of the plurality of spectral reference portions, is configured to reflect a particular percentage of the second portion of light that falls incident on the spectral reference portion to the second portion of the filter for the purposes of increasing calibration by having difference reference reflection standards for various wavelengths.
Regarding claims 7 and 20, Switalski teaches the filter comprises reflective area configured to reflect a particular percentage of light away from the filter (col 6, lines 40-54; Switalski teaches using filters to remove the source excitation wavelengths. That light would be reflected by the filter and no passed through the filter to the detector. Therefore, a particular percentage and wavelength is reflected).
Switalski is silent with respect to a plurality of reflective areas, wherein each reflective area, of the plurality of reflective areas, is configured to reflect a particular percentage of the second portion of light that falls incident on the reflective area away from the second portion of the filter.
Wei teaches a plurality of reflective areas, wherein each reflective area, of the plurality of reflective areas, is configured to reflect a particular percentage of the second portion of light that falls incident on the reflective area away from the second portion of the filter (paragraph 5; “an array of reference colors having known reflectance; Figure 1).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have a plurality of reflective areas, wherein each reflective area, of the plurality of reflective areas, is configured to reflect a particular percentage of the second portion of light that falls incident on the reflective area away from the second portion of the filter for the purposes of increasing the accuracy of calibration by having filter for each specific wavelength.
Regarding claim 8, Switalski teaches wherein a reflective area, of the plurality of reflective areas of the second portion of the filter, includes a neutral density coating associated with a particular amount of reflectivity (col 6, lines 30-36).
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Switalski as applied to claim 9 above.
Regarding claim 10, Switalski is silent with respect to wherein the light source comprises a phosphor light emitting diode.
Switalski teaches various light sources (col 5, lines 20-29). 
The examiner takes official notice it is well known to use phosphor LEDs.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have a phosphor LED for the purposes of producing high color with high brightness lights.
Regarding claim 11, Switalski is silent with respect to wherein the light source comprises a plurality of light emitting diodes.
The examiner takes official notice it is well known to use a plurality of LEDs.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have a plurality of LEDs for the purposes of producing a broader spectrum of light with higher power output.
Claims 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Switalski as applied to claims 9 and 15 above, and further in view of Schebesta et al. US Pub. No. 2007/0236692.
Regarding claims 13 and 16, Switalski is silent with respect to wherein the optical device is sealed within a package such that the light source, the spectral reference, the optical sensor, and the optical filter are internal to the package.
Schebesta teaches wherein the optical device is sealed within a package such that the light source, the spectral reference, the optical sensor, and the optical filter are internal to the package (Figure 1).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have wherein the optical device is sealed within a package such that the light source, the spectral reference, the optical sensor, and the optical filter are internal to the package for the purposes of reducing the overall size of the apparatus and prevent unwanted damage to the parts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227.  The examiner can normally be reached on M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Decenzo/           Primary Examiner, Art Unit 2877